DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Aug 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 26 Aug 2022, with respect to the claim objection have been fully considered and are persuasive. The claim objection of 11 Jul 2022 has been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 6-14, filed 26 Aug 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-10 are currently examination. No claim has been further cancelled nor withdrawn since the Final Office Action of 11 Jul 2022.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feezor et al. (US PG Pub No. 2014/0074158) - hereinafter referred to as Feezor.
Regarding claim 1, Feezor discloses a braided suture fiducial metallic marker system comprising:
a metallic marker ([0039]-[0042]: metal inserted into braided suture to crease section 1102; Fig. 11);
a multiplicity of suture threads encapsulating said metallic marker within a marker encapsulating portion (Fig. 11: section 1102; [0039]-[0042]: section 1102 created by bulking up braided suture by inserting a metal and adding more fibers to the braid), said encapsulating portion defined by said multiplicity of suture threads braided with one another along a length of said metallic marker, and reducing in diameter at each end of said metallic marker to maintain said metallic marker in a fixed position within said marker encapsulating portion (Fig. 11); and
a needle (needle 704) disposed at a distal end of a multiplicity of suture threads (Fig. 15G and [0057]: flexible needle 704 carrying suture; Fig. 11 and [0039]-[0042]: braided suture of a plurality of fibers).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Feezor as applied to claim 1 above, and further in view of Kaufmann (US PG Pub No. 2008/0051870).
Regarding claims 2-4, Feezor discloses all limitations of claim 1, as discussed above, and Feezor does not disclose:
wherein the marker encapsulating portion is visually demarcated with a contrasting color (claim 2);
wherein the metallic marker defines a cavity (claims 3-4); and
wherein the cavity contains a radioactive material (claim 4).
	Kaufmann, however, discloses:
a marker encapsulating portion is visually demarcated with a contrasting color (Fig. 2 and [0070]: gold marker element 1 demarcating where it is positioned within woven stent 2);
a metallic marker defining a cavity ([0067]: marker element 1 comprises hollow cylindrical body 13); and
wherein the cavity containing a radioactive material ([0067]: sleeve 15 of radiopaque material is inserted inside and firmly joined to the hollow cylindrical body 13 of the marker element 1).
It is noted that the limitation “wherein the marker encapsulating portion is visually demarcated with a contrasting color” has been given a broadest reasonable interpretation including a marker encapsulating portion visually demarcated with a contrasting color of a metallic marker. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feezor’s marker system to include Kaufmann’s marker of a color encapsulated within a marker encapsulating portion and of a cavity containing a radioactive material. The motivation for the combination would have been to allow “precise labelling of certain functional zones, required for exact positioning” ([0013] of Kaufmann) by having a marker demarcating a marker encapsulating portion of a multiplicity of threads and “to permit monitoring of the position of … the delivery device (the metallic marker) by fluoroscopy” ([0002] of Kaufmann) by having a marker defining a radioactive cavity.
Regarding claims 8-10, Feezor in view of Kaufmann discloses all limitations of claim 1, as discussed above, and Feezor does not disclose:
wherein the metallic marker is formed from pure gold (claim 8);
wherein the metallic marker is formed from platinum (claim 9); and
wherein the metallic marker is formed from iridium (claim 10).
	Kaufmann, however, discloses:
a metallic marker that is formed from pure gold ([0070]: sleeve 15 of marker element 1 made of gold) (claim 8);
a metallic marker that is formed from platinum ([0070]: sleeve 15 of marker element 1 made of platinum) (claim 9); and 
a metallic marker that is formed from iridium ([0070]: sleeve 15 of marker element 1 made of platinum-iridium alloy) (claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feezor’s marker system to include Kaufmann’s marker that is formed from pure gold, platinum, or iridium. The motivation for the combination would have been “to permit monitoring of the position of … the delivery device (the marker) by fluoroscopy”, as taught by Kaufmann ([0002]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feezor in view of Kaufmann, as applied to claim 4 above, and further in view of Stewart (US PG Pub No. 2018/0344429).
Regarding claim 5, Feezor in view of Kaufmann discloses all limitations of claim 4, as discussed above, and Feezor does not disclose:
a single one of the multiplicity of suture threads extends through one end of the cavity to another end of the cavity.
	Stinson, however, discloses:
a single thread (filament 14; [0025]) extends through one end of a cavity to another end of the cavity (Fig. 1A: filament 14 and radiopaque elements 12 and [0054]: the radiopaque elements may have small holes or passages allowing the filament to be threaded through the element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feezor’s marker system to include Stinson’s single thread extending though one end of a cavity defined by a marker to another end of the cavity. The motivation for the combination would have been to prevent losing the marker as the threads containing the marker are moved through inside a body.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feezor as applied to claim 1 above, and further in view of Avelar et al. (US Patent Pub No. 2011/0264138) - hereinafter referred to as Avelar.
Regarding claim 6, Feezor discloses all limitations of claim 1, as discussed above, and Feezor does not disclose:
wherein the multiplicity of suture threads are absorbable suture threads.
	Avelar, however, discloses:
a multiplicity of suture threads are absorbable suture threads ([0045]: absorbable suture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feezor’s marker system to include Avelar’s absorbable suture threads. The motivation for the combination would have been to allow “a suture which, after introduction into a tissue is broken down and absorbed by the body”, as taught by Avelar ([0045]), and does not require a surgical removal of the suture.
Regarding claim 7, Feezor discloses all limitations of claim 1, as discussed above, and Feezor does not disclose:
wherein the multiplicity of suture threads are non-absorbable.
	Avelar, however, discloses:
a multiplicity of suture threads are non-absorbable ([0046]: non-absorbable suture).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feezor’s marker system to include Avelar’s non-absorbable suture threads. The motivation for the combination would have been to allow “a suture comprising material that is not degraded by chain scission such as chemical reaction processes … for applications in which the suture is meant to remain permanently or is meant to be physically removed from the body”, as taught by Avelar ([0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sirimanne et al. (US Patent No. 9669113) at least discloses a metallic marker made of platinum, gold, and/or iridium (Col 15, lines 55-66).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799